Citation Nr: 1820636	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  10-18 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease with tendonitis and chondromalacia, manifested by pain on motion.

2.  Entitlement to a rating higher than 10 percent for left knee instability secondary to left knee degenerative joint disease with tendonitis and chondromalacia.

3.  Entitlement to a compensable rating for dislocation of left knee semilunar cartilage.

4.  Entitlement to an initial compensable rating for left knee surgical scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from October 1982 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office in Roanoke, VA, that awarded service connection for left knee degenerative joint disease with tendonitis and chondromalacia (left knee DJD), but assigned a noncompensable rating to that disability.  

The Veteran timely appealed the decision, and in December 2013 the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development and adjudication.  After completion of the requested development, the AOJ issued a July 2016 rating decision increasing the left knee DJD rating to 10 percent, effective the original date of claim, based on a finding of painful motion in the joint.  

In March 2017, the Board again remanded to the AOJ with instructions to obtain an adequate medical examination and again readjudicate the claim.  The case is now returned to the Board for further consideration.  

The Board notes that during the pendency of the appeal, the AOJ awarded service connection for instability in the left knee, with a disability rating of 10 percent, and awarded noncompensable service connection for surgical scarring of the left knee.   



FINDINGS OF FACT

1.  The Veteran's left knee degenerative joint disease with tendonitis and chondromalacia (left knee DJD) is manifested by a range of motion limited to no worse than 110 degrees of flexion and five degrees of extension, with pain on motion.

2.  The May 2017 examination noted a history of slight instability in the Veteran's left knee; and the Veteran reported feelings of instability in his left knee potentially related to a service-connected disability as early as December 21, 2015.  In none of the VA examinations provided to the Veteran in December 2009, April 2016 and May 2017 did the examiner report objective evidence of instability in the left knee.   

3.  The tear to the Veteran's left knee medial meniscus occurred in service and manifests in frequent episodes of joint "locking," pain and effusion.

4.  The Veteran's left knee surgical scars do not manifest as deep and non-linear; superficial and non-linear, with an area of at least 929 cm2; or unstable or painful.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for left knee DJD manifested by pain on motion have not been met.  38 U.S.C. §§ 1110, 1155, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2017).

2.  The criteria for entitlement to a rating of 10 percent, but no higher, for left knee instability secondary to service-connected left knee degenerative joint disease (DJD) with tendonitis and chondromalacia have been met from December 21, 2015.  38 U.S.C. §§ 1110, 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257.

3.  The criteria for entitlement to a compensable rating for dislocation of left knee semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint have been met.  38 U.S.C. §§ 1110, 1155, 5103, 5013A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258.

4.  The criteria for entitlement to an initial compensable rating for left knee surgical scars have not been met.  38 U.S.C. §§ 1155, 5103, 5013A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 7800, 7801, 7802, 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify the Veteran about the information and evidence necessary to substantiate a claim for disability benefits, and a duty to assist the Veteran in obtaining that information and evidence.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a).  In this case, the Veteran filed his initial claim for disability benefits before leaving service, under the Benefits Delivery at Discharge program, and acknowledged receiving notification at that time about the information and evidence necessary to substantiate his claim.  He was additionally notified of the opportunity to submit further evidence after his appeal was sent to the Board, and in September 2016 and October 2017 his representatives supplied statements to the Board in support of the Veteran's claim.  In light of the above, the Board finds that VA fulfilled its duty to notify under the VCAA.

The Board also finds, regarding the claims decided herein, that VA has complied with all assistance provisions of VCAA, to include compliance with the March 2017 remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The record contains the Veteran's service treatment records and lay statements, as well as records of post-service treatment from private treatment providers.  The record also contains reports of medical examinations requested by VA and performed in December 2008 upon the Veteran's separation from service, in April 2016 and in May 2017.  When VA undertakes to provide a VA medical examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and medical opinion obtained in this case, taken together, provide an adequate basis for adjudication, as they are each predicated on a full physical examination as well as consideration of the Veteran's medical records and reported history.  The two post-separation VA examinations and opinion consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and where necessary explain the examiner's responses to questions posed by the examination framework

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran....").  

Accordingly, the Board concludes that VA's duties to notify and assist the Veteran have been fulfilled with respect to the issues decided herein.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will consider entitlement to staged ratings to account for variations in the severity of a disability over time.  Id.; see Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, and VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flareups or with repeated use), where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Testing of range of motion of joints that have painful motion should include both active and passive motion, motion in weight bearing and non-weight bearing, and, if possible, the range of motion of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Notably, pain alone is not a disability under VA regulations-it does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45.  However, it may cause functional loss if it affects some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Traumatic arthritis is associated with DC 5010, which states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states in turn that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 and 5261, flexion and extension of the knee.  Separate ratings for limitation of flexion of the leg and limitation of extension of the leg may be assigned for disability of the same knee if such disability is shown. 

Additionally, when there is arthritis with at least some limitation of motion, but not to a degree which would be compensable under the relevant limitation-of-motion diagnostic code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups; and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  Ratings for arthritis alone cannot be combined with ratings based on limitation of motion of the affected joint.  38 C.F.R. § 4.71a, DCs 5003, 5010.  A claimant who has arthritis resulting in limited or painful motion as well as instability of a knee may be rated separately under DCs 5260, 5261 and 5257.  See Lyles v. Shulkin, No. 16-0994, November 29, 2017 (U.S. Court of Appeals for Veterans Claims).  However, any separate rating must be based on additional compensably disabling symptomatology.

Separate disability ratings may also be assigned under DCs 5257, 5260 or 5261(instability and range of motion), and also under DC 5258 or 5259 (dislocated or removed semilunar cartilage), for distinct disabilities resulting from the same injury so long as the same manifestation of disability is not compensated under more than one DC.  38 U.S.C. § 4.14; see Lyles, supra, citing Murray v. Shinseki, 24 Vet. App. 420, 423 (2011) (explaining that separate knee evaluations may be warranted where the appellant's symptoms are distinct and separate).  

Under DC 5257, slight lateral instability or recurrent subluxation in the knee is rated at 10 percent; moderate at 20 percent; and severe at 30 percent.  Subluxation is a partial dislocation.

DC 5258 provides for a 20 percent rating for a dislocated semilunar cartilage (including a torn meniscus) with frequent episodes of "locking," pain, and effusion into the knee joint.  

Under DC 5260, a rating of 10 percent requires flexion of the knee limited to 45 degrees. A rating of 20 percent requires limitation of flexion to 30 degrees, and a maximum rating of 30 percent requires limitation to 15 degrees. 

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees. A rating of 20 percent requires limitation of extension to 15 degrees, with higher ratings assigned to progressively greater restrictions in extension.  A maximum rating of 50 percent requires limitation of extension to 45 degrees.  

Other DCs for rating a knee disability, such as DC 5256 (ankylosis), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum) are inapplicable to the Veteran's symptomatology.  See, e.g., 38 C.F.R. § 4.71a, DC 5256.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Facts and Analysis

The Veteran's most consistent complaint regarding his left knee has been chronic pain.  The Veteran's service treatment records amply document his 1988 left knee ACL tear, arthroscopic debridement of the knee, a left knee meniscal tear, and the development and diagnosis of DJD (traumatic arthritis), as well as his consistent complaints of pain in the knee.  Moreover, the Veteran's written chronologies of his 1988 left knee injury and subsequent diagnoses and treatment, as well as his January 2016 letter, tracing the history of his knee complaint, provide competent and credible lay evidence of his in-service and ongoing pain.  

The Veteran's October 2008 application for disability benefits listed "Knee (left) DJD/LROM Chronic pain."  At his December 2008 separation examination, conducted by VA under the Benefits Delivery at Discharge program, the Veteran complained of recurrent pain since 1988 and reported a partial ACL tear in service.  The examiner noted the Veteran's service treatment record of an arthroscopy and an existing diagnosis of DJD.  The STRs document a 2007 left knee meniscal tear, on which the examiner offered no comment and which he apparently did not consider.  The physical examination of the knee showed no tenderness to palpation, swelling, deformity, or instability.  The range of motion in flexion was normal on passive movement, but limited to 110 degrees on active movement; extension was full.  The examiner noted no pain, weakness, fatigability, decreased endurance, or incoordination, and stated it would be speculative to comment further about these factors, pain or flareups.  The examiner did not offer an explanation for the limited range of motion on flexion.  His diagnosis was mild degenerative joint disease, essentially confirming the diagnosis the Veteran received during service.  

The Veteran was provided a VA examination in April 2016, noted by the examiner as performed while the Veteran's left knee was in a period of flareup.  The examination report shows that both the service-connected left knee and non-service-connected right knee were examined. Both knees were evaluated in active and passive motion, and with pain on weight-bearing.  The VA examiner diagnosed the Veteran with left knee degenerative joint disease, a left knee medial meniscal tear, patellar tendonitis with chondromalacia, and status post left knee arthroscopic debridement surgery.  The examiner diagnosed the Veteran's DJD as stemming from his arthroscopic debridement surgery.  

At the examination, the Veteran reported that his initial injury had occurred in 1988 and that he re-injured his knee in 2007 while running; the knee swelled and was painful when bearing weight.  He reported that since 2007 the knee has stayed the same (no improvement) with frequent periods of increased pain and swelling; the Veteran stated that he could not perform running or any high impact activity without increased pain and swelling.  All exercise was limited to low impact since 2007; it was painful to climb and descend stairs, and he felt some pain when merely walking.  The Veteran reported flareups when the knee inadvertently locked back or when any twisting or side loads were suddenly placed on the knee when walking.  In a flareup, the knee became very sore and swelled; limping lasted 2-4 weeks.  The Veteran described his functional loss as being limited to low-impact activities, due to flareups and the potential for additional damage.

In range of motion testing, left knee flexion (in active flareup) was limited to 115 degrees; extension was normal at 0 degrees.  The examiner noted pain on flexion, extension and with weight bearing, and described the functional loss as reduced range of motion.  There was no additional loss of function or range of motion after three repetitions of extension or flexion.  The examiner noted functional loss due to pain with repeated use over time, and also on flare-up, but found  the limitation of motion remained  identical at 115 degrees of flexion and 0 extension, presumably because, as noted by the examiner, the examination was taking place during a flare-up.  There was no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue; there was evidence of crepitus but not of ankylosis.  Additional contributing factors of disability included swelling and interference with standing; there was no objective evidence of loss of strength or muscle atrophy in the knee. 

The examiner noted no history of recurrent subluxation or lateral instability.  On examination, the knee showed no anterior, posterior, medial or lateral instability.  The examiner noted that the Veteran did not have and had no history of patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment, and no genu recurvatum (a chronic condition in which the knee bends backwards) or leg length discrepancy.  The examiner took note of  the left knee meniscal tear, with frequent episodes of joint "locking" and joint pain.  She noted that the Veteran had submitted a copy of a left knee MRI from May 2007 which showed patellar tendonitis, a medial meniscus tear and chondromalacia with minimal marginal osteophytes.  The examiner also made note of the Veteran's 1988 left knee arthroscopy and debridement because of pain, as well as the Veteran's surgical knee scars, which were neither painful nor unstable.  She found no documentation of traumatic or degenerative arthritis in available imaging.  She described the functional impact of the Veteran's knee condition on the Veteran's ability to perform occupational tasks as pain aggravated with walking and standing for extended periods, walking on uneven surfaces, and going up and down stairs and ladders.  

The Veteran underwent another examination in May 2017.  The examiner noted that she had reviewed the Veteran's claims file.  She diagnosed left knee DJD and a left knee medial meniscus tear.  In her description of the Veteran's medical history she noted his 1988 ACL tear, the reinjury in 2007 and a resulting no-running profile.  She noted that the knee was getting worse over time; the ACL had scarred back together but now there was left knee DJD.  She noted the knee was sore to the touch medially.  The Veteran reported flareups with bad weather or if, when walking, he hyperextended the knee, which caused sharp pain, swelling and soreness for two to three weeks, an event which happens every two to three months.   The Veteran described his functional impairment as pain on lateral movement or when going up stairs; difficulty carrying weight or stepping on uneven ground, and the preclusion of participating in impact sports. 

Both knees were tested, with the right knee normal in all respects.  The left knee showed a limitation of motion on flexion to 135 degrees and to 0 degrees on extension, with the related functional loss of a limitation to squatting.  Pain was noted on flexion at 135 degrees passively and 130 degrees actively.  There was no further limitation after three repetitions.  The examiner found that repetitive use over time caused functional loss related to pain, weakness and lack of endurance, but was unable to express that limitation in terms of range of motion because the examination did not take place immediately after repetitive use over time. 

The knee showed pain on flexion and moderate pain on palpation along the medial joint line, both of which were found by the examiner to be directly service connected.  There was evidence of crepitus but no evidence of pain with weight bearing.  The examiner concluded that flareups in the knee resulted in functional loss due to pain, weakness and lack of endurance, but noted that she was unable to express the severity of loss in equivalent range of motion because the Veteran was not being examined during a flareup.  She noted that the knee disability was characterized by less movement than normal, swelling, disturbance of locomotion and interference with standing.  

Objective testing found no ankylosis, no loss of strength and no anterior, posterior, medial or lateral instability in the knee.  The examiner noted a history of slight lateral instability in the knee, with recurrent effusion every two to three months, and a history of shin splints that did not affect the knee's range of motion.  She also noted the left knee meniscal tear with frequent episodes of pain, effusion and joint "locking."  The Veteran stated that the joint felt "like it hits a stop and snaps through."  The examiner noted the Veteran's 1988 arthroscopic surgery and diagnosis of the ACL tear, and additionally noted the presence of the Veteran's surgical scars, none of which were painful, unstable, larger than six square inches or on the head, neck or face.  She recorded the Veteran's past occasional use of a knee brace for running.  The diagnosis was left knee DJD with a meniscus tear noted on MRI in 2015 and in records in 2007 but not reflected in the service-connected diagnosis.

The April 2016 and May 2017 examinations were thorough, performed after review of the Veteran's claims file, and responsive to the proper disability benefits questionnaire.  The May 2017 examination satisfied the Board's remand instruction to provide a full measurement of range of motion in weight bearing and non-weight bearing, as required by Correia v. McDonald, 28 Vet. App. 158 (2016).  The prior, April 2016 examination satisfied the requirements of Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), concerning measurement of the fuctional effects of a joint disability when the disability is in flareup, and also estimated a limitation in range of motion after repetitive use over time.  Taken together, the examinations substantially satisfied the requirements of the Board remands.  D'Aries v. Peake, 22 Vet. App 97 (2008).  

The April 2016 and the May 2017 examinations elicited further evidence of functional loss, noting pain, weakness, lack of endurance, trouble with weight bearing, climbing stairs, and other difficulties.  The Veteran's April 2016 examination, performed during a flareup of the knee, noted flexion limited to 115 degrees (extension was normal at 0 degrees); and the May 2017 examination noted pain at 130 degrees of flexion actively and 135 degrees passively, again with normal extension to 0 degrees.  Nonetheless, the basic functional loss in the knee joint, measured by limitation in its range of motion, remains well below the threshold necessary for a compensable rating under DCs 5260 and 5261, the relevant range-of-motion diagnostic codes.  

The Board has no doubt that the Veteran sincerely describes his experience of knee pain and the resulting functional loss, expressed both in his written submissions to the Board and in his oral representations at his VA physical examinations, including his ongoing inability to engage in running and other high-impact activities.  The Veteran is competent to provide lay evidence of his symptomatology, because his symptoms are directly observable by him and do not require specialized training to describe.  38 C.F.R. § 3.159(a)(2); see Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, implying or inferring a diagnosis or a causal relationship between a Veteran's active service and his purported medical condition based on a Veteran's or any other lay testimony is of little probative value, because the proponent of the statement generally does not possess the medical expertise to render it credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board.  Id.  

Accordingly, the Board finds that entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease (DJD) with tendonitis and chondromalacia is not warranted.  Notably, at no time has the Veteran's left knee disability manifested in flexion limited to 45 degrees or worse, or extension limited to 10 degrees or worse.  The current 10 percent rating has been assigned based on pain on motion, pursuant to 38 C.F.R. § 4.59.  Without the requisite limitation of motion a higher rating cannot be assigned for pain alone.  Therefore, a rating in excess of 10 percent for left knee DJD, manifested by pain on motion, is not warranted.  38 C.F.R. § 4.71a, DCs 5260, 5261.

The record contains little evidence of instability in the knee subsequent to the time surrounding the Veteran's initial ACL tear and arthroscopy in 1988, at which time the knee was noted to have mild anterolateral rotary instability associated with the ACL tear.  STRs from May 2006 and May 2007 note some laxity in the knee joint.  However, an orthopedic evaluation before separation in July 2008 found no lateral instability in the knee, and the December 2008 separation examination likewise showed no instability.  The Veteran's subsequent April 2016 and May 2017 examinations similarly found no objective evidence of instability in the left knee.  

The Veteran's subjective reports of his knee condition are sparse but consistently concern pain.  The STRs are devoid of subjective complaints concerning instability, and the Veteran's two written chronologies of his knee injury and treatment from 1988 through 2015 likewise make no mention of instability.  However, a December 2015 private medical record reflects slight laxity of the left ACL and the Veteran's complaint of feelings of instability in his left knee.  As discussed above, the Veteran is competent to report his readily observable physical condition.  The Board notes that the information was offered in the context of obtaining treatment for his knee, and finds the information credible.  In the May 2017 VA examination, the examiner noted, without further explanation, a history of slight lateral instability.  

Based on the above, the Board finds that entitlement to a rating of 10 percent, but no higher, is warranted for left knee instability associated with service-connected left knee DJD with tendonitis and chondromalacia as of December 21, 2015.  38 C.F.R. § 4.71a, DC 5257. 

The Veteran's meniscal tear is amply documented in his service treatment records, initially diagnosed in a May 2007 MRI.  Under 38 C.F.R. § 4.71a, DC 5258, dislocated semilunar cartilage warrants a 20 percent rating if there are frequent episodes of locking, pain, and effusion into the joint.  The April 2016 examination noted the meniscal tear, along with frequent episodes of locking and pain.  The May 2017 examination also noted the meniscal tear, with frequent episodes of pain and effusion into the joint.  The examiner stated that the meniscal tear was noted in the Veteran's service treatment records in 2007, and also on a 2015 MRI, although not reflected in the current service-connected diagnosis.  Accordingly, the Board finds that a separate compensable rating for the Veteran's left knee meniscal tear is warranted.  38 C.F.R. § 4.71a, DC 5258.  

Entitlement to a compensable initial rating for left knee surgical scars

As a result of his ACL arthroscopy the Veteran has three surgical scars on his left knee.  VA provided the Veteran an examination for his scars in May 2017.  Each of  the scars was superficial and linear, and measured .5 centimeters (cm) by .2 cm.  None of the scars were unstable or tender to palpation.  None resulted in limitation of function, nor were there other associated, pertinent physical findings.  None affected the Veteran's ability to work.  The examiner stated that she had reviewed all pertinent records, and her diagnosis was left knee surgical scars.  The Veteran has not complained that his scars are painful.  

Scars are rated under 38 C.F.R. § 4.118, DCs 7800-7804, based on the scars' particular characteristics.  Under these DCs, a scar must either affect the head, neck or face (DC 7800); be deep and non-linear (DC 7801); be superficial and non-linear, with an area of at least 929 cm2 (DC 7802); or be unstable or painful (DC 7804).  A deep scar is one associated with soft tissue damage; a superficial scar is one not associated with soft tissue damage; and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Notes to DCs 7801, 7802, 7804.  

None of the above DCs contemplates a compensable rating for the combination of attributes characterizing the Veteran's scars-superficial, linear, and non-painful or unstable.  Hence, the Board finds that a compensable initial rating for the Veteran's surgical scars is not warranted.  See also 38 C.F.R. § 4.31.  


ORDER

Entitlement to an initial rating higher than 10 percent for left knee degenerative joint disease with tendonitis and chondromalacia is denied.

Entitlement to a rating of 10 percent, but no higher, for left knee instability secondary to service-connected left knee degenerative joint disease with tendonitis and chondromalacia is granted from December 21, 2015.    

Entitlement to an initial 20 percent rating for dislocation of left knee semilunar cartilage is granted.  

Entitlement to an initial compensable rating for left knee surgical scars is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


